
	

115 S2033 IS: Stop Questionable, Unnecessary, and Excessive Allowances for Legislators Act
U.S. Senate
2017-10-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 2033
		IN THE SENATE OF THE UNITED STATES
		
			October 31, 2017
			Mrs. Ernst introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to eliminate the deduction for living expenses incurred
			 by members of Congress.
	
	
		1.Short title
 This Act may be cited as the Stop Questionable, Unnecessary, and Excessive Allowances for Legislators Act or the SQUEAL Act.
		2.Elimination of deduction for living expenses incurred by members of Congress
 (a)In generalSubsection (a) of section 162 of the Internal Revenue Code of 1986 is amended in the matter following paragraph (3) by striking in excess of $3,000.
 (b)Effective dateThe amendment made by this section shall apply to taxable years beginning after the date of the enactment of this Act.
			
